DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 9-13 recites the limitation “maintain an aggregate state for each entry of the cache directory, wherein the aggregate state is configured to reflect a most restrictive coherency state of plurality of coherency states of a plurality of cache lines in a corresponding region,” (emphasis on underlined portion). As an example, the instant specification discusses one common coherency protocol is known as ‘MOESI’ and the states being modified, exclusive, shared, invalid, or owned (see Paragraph [0003]). The phrase “most restrictive” is indefinite, as the breadth of the term “restrictive” when describing states is unclear. That is, it is 
Claims 8 and 15 recite substantially similar limitations and are rejected under 35 USC 112(b) for the same reasons as outlined above. 
All claims depending on claims 1, 8 and 15 are also rejected based on their dependency on a rejected claim. 
Allowable Subject Matter
Claims 4, 11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeSota (US 20030093621 A1) in view of Lim (US 20130290643 A1) and Beckmann (US 20130097385 A1).
Regarding claim 1, DeSota teaches a system comprising: 
a plurality of processing nodes ([0028] teaches a multi-processor system), wherein each processing node comprises one or more processors (“central processing unit (CPU)” #202, [0026]) and a cache subsystem (caches that include “a level 1 (LI) cache 206, and a level 2 (L2) cache 208” [0026]); 
a memory (“system (main) memory” #204 [0026]); and 
a cache directory (Fig, 4 elements 402a through 4G2n) configured to: 
maintain an entry for each region of memory which has at least one cache line cached in any cache subsystem of the system (Figs, 402a -4G2rs which contain elements 406a ~ 406n counters, see also [0033] “The counters 406 a, 406 b,.. . , 406n, track the number of lines of the memory 416 that are partitioned to their corresponding regions and that are currently stored in the cache 404”), wherein a region comprises a plurality of cache lines ([0033] "The counters 406a… 406n, track the number of lines of the memory 416 that are partitioned to their corresponding regions and that are currently stored in the cache 404”); 
maintain a reference count for each entry of the cache directory (Fig. 4 note each element 402 has a corresponding counter 406 for its corresponding region, see also 1) [0031] "Thera are sets of components 402a… 402n, for each of the regions over which lines 418a…418n, of the memory 416 have been partitioned”)
wherein the reference count tracks a number of cache lines of a corresponding region that are cached in any cache subsystem of the system ( [0033] "The counters 406 a, 406 b,..., 406 n, track the number of lines of the memory 416 that 
DeSota does not seem to explicitly teach, however, Lim teaches to reclaim a given entry responsive to a reference count for the given entry reaching zero ([6027] "In another example, objects may be stored with a reference count such that that object may not be evicted if the reference count is greater than zero.").
DeSota and Lim, hereinafter DL, both teach managing a cache memory, therefore they are analogous arts. 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of DL before the effective filing date of the invention, to modify the teachings of DeSota by including to reclaim a given entry responsive to a reference count for the given entry reaching zero, as taught by Lim.
One of ordinary skill in the art would have been motivated to include reclaiming an entry when the entry reference count is zero because this avoids replacing another object that is still being accessed [0027].
	DL does not appear to explicitly teach, however, Beckmann teaches maintaining an aggregate state for each entry of the cache directory (Fig. 4 element 425, Region Tag and State, see also [0061] maintaining region level information), wherein the aggregate state is configured to a most restrictive coherency state of a plurality of coherency states of a plurality of cache lines in a corresponding region (Fig. 6 grouping region level entries into sets with a region tag, see also [0005] region coherence in which blocks within a shared region all share a coherence state/sharing information, see also [0042] which teaches using protocols in which a cache block can be forced into different states based on other cache states).
The disclosures of DL and Beckmann, hereinafter DLB, are analogous art to the claimed invention because they are in the same field of endeavor of cache management.

Furthermore, the teachings of Beckmann improve on previous attempts to track sharing information be it block or region and also allows it to track both region and block while also balancing overhead and bandwidth associated with tracking both kinds of information (see [0006]).
Claims 8 and 15 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above. 
With regards to claims 2, 9, and 16, DLB teaches the system as recited in claim 1, the method as recited in claim 8, and the apparatus as recited in claim 15, respectively, as outlined above. 
Regarding claims 2, 9 and 16, Desota further teaches wherein the cache directory is further configured to: allocate a first entry for a first region responsive to receiving an indication that a first cache line of the first region is being cached by a first cache subsystem of the system (Fig. S element 502, [0037], "First, a line of memory to be cached Is received (502). This may be a line of memory that has been requested and received or otherwise retrieved by a processor, for example. This line of memory is referred to as the first line”); and initialize a reference count of the first entry to one (Fig. 5 element 116, see also [0037] increment counter for the region); and increment the reference count of the first entry responsive to receiving an indication that a second cache line of the first region is being cached by a second cache subsystem of the system (Fig. 5 element 116, see also 1) [0037] increment counter for the region, which note step 118 is triggered by element 502 of Fig. 5).
With regards to claims 3, 10, and 17, DLB teaches the system as recited in claim 2, the method as recited in claim 9, and the apparatus as recited in claim 16, respectively, as outlined above. 
Regarding claims 3, 10 and 17, Beckmann further teaches wherein the cache directory is further configured to: track whether regions are private or shared ([0040] system can implement MESI protocol, in which there is an “S” or shared state, or "E" or exclusive state), wherein; a shared region has cache lines stored by multiple clusters (51 [0036] ""S" refers to a cache block that is unmodified and exists in at least one cache."); and a private region has cache lines stored by only a single cluster ([0040] "This exclusive "E" state may identify the most, recent correct copy of the data."); and maintain a first field of a first entry corresponding to a first region as one of: a central processing valid unit field indicating which central processing units of a cluster store a cache line of the first region ([0063] "Full Bit-Vector (FBV) refers to tracking where each bit in the bit vector represents whether a particular node is currently storing the cache line."); and a cluster valid field Indicating which ciusters store a cache Sine of the first region ([0083] "Coarse Bit-Vector (CBV) refers to tracking where each bit in the bit vector represents whether a particular group of nodes is currently storing the cache line.").
With regards to claims 6, 13 and 20, DLB teaches the system as recited in claim 1, the method as recited in claim 8, and the apparatus as recited in claim 15, respectively, as outlined above. 
Regarding claims 6, 13 and 20, Beckmann further teaches that a most restrictive state is one of a dirty coherency state and a shared coherency state ([0036] teaches using a , and the cache directory is further configured to maintain the aggregate state for a corresponding region as:
a dirty coherency state if any cache line of the plurality of cache lines in the corresponding region has a dirty coherency state ([0038] maintaining data as a M or modified state); and a shared coherency state if any cache line of the plurality of cache lines in the corresponding region has a shared coherency state ([0038] maintaining data as a S or shared coherency state, see also [0038] and [0039] where upon detection that another block is in the S state, a block transitions to the S state).
With regards to claims 7 and 14, DLB teaches the system as recited in claim 1, the method as recited in claim 8, respectively, as outlined above. 
Regarding claims 7 and 14, as shown above, DeSota further teaches that the cache directory is further configured to: monitor reference count fields of entries in a first array (Figs. 402a - 402n which contain elements 406a - 406n counters, see also H [0033] "The counters 408 a, 408 b,..,, 408 n, track the number of lines of the memory 418 that are partitioned to their corresponding regions and that are currently stored in the cache 404."); start tracking a given region on a finer granularity basis responsive to detecting a reference count for the given region has exceeded a threshold (Fig. 5 element 506 YES condition leading to step 108, see also <?! [0038], "then the method 500 proceeds to determine whether the counter for any region is greater than its corresponding threshold (506). […]“); and create an entry in a second array responsive to receiving a memory request targeting the given region after detecting that the reference count has exceeded the threshold .
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DLB in further view of Joshi (US 20120210068 Al).
With regards to claims 5, 12 and 19, DLB teaches the system as recited in claim 1, the method as recited in claim 8, and the apparatus as recited in claim 15, respectively, as outlined above. 
Regarding claims 5, 12 and 19, DLB does not seem to explicitly teach, however, Joshi teaches the cache directory is further configured to: maintain a first array to track portions of memory at a first granularity ([0169], "a file-level cache may be configured to cache I/O request data at a file-level of granularity”, he, first granularity is file-level); maintain a second array to track portions of memory at a second granularity ([0169] "a volume-level cache may be configured to cache I/O request data at a volume level of granularity”, i.e., second granularity can be volume-level), wherein the second granularity is a finer granularity than the first granularity ([0169] note that different levels, such as file-level, volume-level, disk level are possible, file-level being finer than volume-level); perform lookups to the first and second arrays in parallel in response to receiving a given memory request ([0217] "At step 2922, each of the plurality of cache /eve/s may determine if the monitored S/O request is a cacheable request end, if so, service the I/O request using a respective cache management system (e.g., CSVSS 2612A-C). Although step 2922 depicts an iteration of cache level steps 2922-2940 in series, each cache level could implement steps 2930 cmd/or 2940 independently and/or in parallel"); and generate a probe based only on data extracted from a matching entry of the second array responsive to the lookups hitting in both the first and second arrays ([0224], "For example, when an I/O request can be serviced at a first cache level (e.g,, a file-level cache), step 2940 may comprise bypassing other, lower-level I/O requests (e.g., volume layer I/O requests, disk layer I/O requests, etc.). Thus, in response to each cache level, higher level caches can override/bypass lower, one example being file-level bypassing 
The disclosures of DLB and Joshi are analogous art to the claimed invention because they are in the same field of endeavor of cache management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DLB and Joshi before them, to modify the teachings of DLB to include the teachings of Joshi since DLB and Joshi teaches maintaining cache coherency. Therefore it is applying a known technique (tracking portions of memory at a first granularity and second granularity at a first and a second array, respectively, performing lookups in parallel and generating a probe based on data extracted from a matching array of the second [0169], [0217] and [0224]) to a known device (tracking lines partitioned to a region of a cache of DeSota [0033]) ready for improvement to yield predictable results (portions of memory are tracked at a first granularity and second granularity at a first and a second array, respectively, a probe is generated based on data extracted from a matching array of the second after lookups are performed in parallel [0169], [0217] and [0224]), KSR, MPEP 2143. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deshpande (US 2008/0104330) teaches a combined state selector that selects the most restrictive cache-specific coherency state of the caches as the overall coherency state. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139